Title: To Benjamin Franklin from Lafayette, 24 February 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Versaïlles 24h february [1780]
According to the letter your Grand son wrote me last Morning I have obtain’d from the Ministry that the four thousand Compleat Cloathes would be Carried on Board of the frigatte that is ordered to Carry me to America— so that if they are at Rochefort, la Rochelle, l’isle d aix or l’isle de Rhé By the Second of the next month they will be taken on Board— I Could not tell to mr. de chaumont that I was Myself Going, and therefore have not been very particular about this affair But to tell him that there was not time to be lost in sending the said Cloathes— Pray, my dear Sir, hurry on that Busines, and very friendly Believe me Yours
Lafayette
 Notation: La fayette 24 Feb 79